Exhibit 10.2
MARVEL ENTERPRISES, INC.
2005 STOCK INCENTIVE PLAN
As Amended and Restated on December 31, 2008

 

 



--------------------------------------------------------------------------------



 



MARVEL ENTERPRISES, INC.
2005 STOCK INCENTIVE PLAN

              Page  
 
       
1. PURPOSE
    1  
 
       
2. DEFINITIONS
    1  
 
       
3. ADMINISTRATION
    3  
 
       
4. STOCK SUBJECT TO PLAN
    4  
 
       
5. ELIGIBILITY; PER-PERSON AWARD LIMITATIONS
    5  
 
       
6. SPECIFIC TERMS OF AWARDS
    6  
 
       
7. PERFORMANCE AWARDS
    10  
 
       
8. CERTAIN PROVISIONS APPLICABLE TO AWARDS
    12  
 
       
9. CHANGE IN CONTROL
    13  
 
       
10. GENERAL PROVISIONS
    14  
 
       
EXHIBIT A: COMPLIANCE WITH CODE SECTION 409A
    20  
 
       
EXHIBIT B: DEFERRAL ELECTION RULES
    25  
 
       

 

-i-



--------------------------------------------------------------------------------



 



MARVEL ENTERPRISES, INC.
2005 STOCK INCENTIVE PLAN
1. Purpose. The purpose of this 2005 Stock Incentive Plan (the “Plan”) is to aid
Marvel Enterprises, Inc., a Delaware corporation (together with its successors
and assigns, the “Company”), in attracting, retaining, motivating and rewarding
officers, employees and directors of the Company and its subsidiaries and
consultants and advisors to the Company or its subsidiaries (“Participants”), to
provide for equitable and competitive compensation opportunities, to recognize
individual contributions and reward achievement of Company goals, and promote
the creation of long-term value for stockholders by closely aligning the
interests of Participants with those of stockholders. The Plan authorizes
stock-based incentives for Participants.
2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:
(a) “Annual Limit” shall have the meaning specified in Section 5(b).
(b) “Award” means any Option, SAR, Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, or Performance Award, together with any related right or
interest, granted to a Participant under the Plan.
(c) “Beneficiary” means the legal representatives of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written and duly filed
beneficiary designation to receive the benefits specified under the
Participant’s Award upon such Participant’s death. Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant’s
spouse shall be subject to the written consent of such spouse.
(d) “Board” means the Company’s Board of Directors.
(e) “Cause” means “cause” as defined in an employment agreement between the
Company and the Participant in effect at the time of Termination of Employment.
If, however, there is no such employment agreement or no definition of “cause”
therein, Cause means an individual’s (i) intentional failure to perform
reasonably assigned duties, (ii) dishonesty or willful misconduct in the
performance of duties, (iii) involvement in a transaction in connection with the
performance of duties to the Company or any of its Subsidiaries thereof which
transaction is adverse to the interests of the Company or any of its
Subsidiaries and which is engaged in for personal profit, (iv) knowing or
grossly negligent misconduct which results in the Company being required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws,
(v) willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses), or
(v) the commission of an act of fraud or intentional misappropriation or
conversion of assets or opportunities of the Company or any Subsidiary;
provided, however, that the Committee may vary the definition of “Cause” in any
agreement or document relating to an Award.

 

-1-



--------------------------------------------------------------------------------



 



(f) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation thereunder shall include any successor
provisions and regulations, including any applicable guidance or pronouncement
of the Department of the Treasury and Internal Revenue Service.
(g) “Committee” means the Compensation Committee of the Board, the composition
and governance of which is established in the Committee’s Charter as approved
from time to time by the Board and subject to Section 303A.05 of the Listed
Company Manual of the New York Stock Exchange, and other corporate governance
documents of the Company. No action of the Committee shall be void or deemed to
be without authority due to the failure of any member, at the time the action
was taken, to meet any qualification standard set forth in the Committee Charter
or this Plan. The full Board may perform any function of the Committee
hereunder, except to the extent limited under Section 303A.05 of the Listed
Company Manual or by law, in which case the term “Committee” shall refer to the
Board.
(h) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 10(j).
(i) “Deferred Stock” means a right, granted under this Plan, to receive Stock or
other Awards or a combination thereof at the end of a specified deferral period.
(j) “Dividend Equivalent” means a right, granted under this Plan, to receive
cash, Stock, other Awards or other property equal in value to all or a specified
portion of the dividends paid with respect to a specified number of shares of
Stock.
(k) “Effective Date” means the effective date specified in Section 10(q).
(l) “Eligible Person” has the meaning specified in Section 5(a).
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.
(n) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, the
Fair Market Value of Stock shall be the closing sales price per share of Stock
reported on a consolidated basis for securities listed on the principal stock
exchange or market on which Stock is traded on the trading day prior to the day
such value is being determined. Fair Market Value relating to the exercise price
or base price of any Non-Code Section 409A Option or SAR shall conform to
requirements under Code Section 409A.
(o) “Code Section 409A Awards” means Awards that constitute a deferral of
compensation under Code Section 409A and regulations thereunder. “Non-Code
Section 409A Awards” means Awards other than Code Section 409A Awards. Although
the Committee retains authority under the Plan to grant Options, SARs and
Restricted Stock on terms that will qualify those Awards as Code Section 409A
Awards, Options, SARs exercisable for Stock, and Restricted Stock are intended
to be Non-Code Section 409A Awards unless otherwise expressly specified by the
Committee.

 

-2-



--------------------------------------------------------------------------------



 



(p) “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 and qualifying
thereunder.
(q) “Option” means a right, granted under this Plan, to purchase Stock.
(r) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).
(s) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.
(t) “Performance Award” means a conditional right, granted to a Participant
under Sections 6(i) and 7, to receive cash, Stock or other Awards or payments.
(u) “Preexisting Plan” means the Company’s 1998 Stock Incentive Plan.
(v) “Restricted Stock” means Stock granted under this Plan which is subject to
certain restrictions and to a risk of forfeiture.
(w) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.
(x) “Stock” means the Company’s Common Stock, par value $0.01 per share, and any
other equity securities of the Company that may be substituted or resubstituted
for Stock pursuant to Section 10(c).
(y) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).
3. Administration.
(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Stock, other Awards, or other property, and other
terms and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards (such Award documents need not
be identical for each Participant), amendments thereto, and rules and
regulations for the administration of the Plan and amendments thereto; to
construe and interpret the Plan and Award documents and correct defects, supply
omissions or reconcile inconsistencies therein; and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Decisions of the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 10(b) and other persons claiming rights
from or through a Participant, and stockholders. The foregoing notwithstanding,
the Board shall perform the functions of the Committee for purposes of granting
Awards under the Plan to non-employee directors (the functions of the Committee
with respect to other aspects of non-employee director awards is not exclusive
to the Board, however).

 

-3-



--------------------------------------------------------------------------------



 



(b) Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may act through subcommittees, including for purposes of perfecting exemptions
under Rule 16b-3 or qualifying Awards under Code Section 162(m) as
performance-based compensation, in which case the subcommittee shall be subject
to and have authority under the charter applicable to the Committee, and the
acts of the subcommittee shall be deemed to be acts of the Committee hereunder.
The Committee may delegate to officers or managers of the Company or any
subsidiary or affiliate, or committees thereof, the authority, subject to such
terms as the Committee shall determine, to perform such functions, including
administrative functions, as the Committee may determine, to the extent (i) that
such delegation will not result in the loss of an exemption under Rule 16b-3(d)
or (e) for Awards granted to Participants subject to Section 16 of the Exchange
Act in respect of the Company and will not cause Awards intended to qualify as
“performance-based compensation” under Code Section 162(m) to fail to so
qualify, and (ii) permitted under Section 157 and other applicable provisions of
the Delaware General Corporation Law.
(c) Limitation of Liability. Each member of the Committee and the Board of
Directors, and any person to whom authority or duties are delegated hereunder,
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or other employee of the
Company or a subsidiary or affiliate, the Company’s independent certified public
accountants, or any executive compensation consultant, legal counsel, or other
professional retained by the Company to assist in the administration of the
Plan. No member of the Board or Committee, nor any person to whom authority or
duties are delegated hereunder, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and any such person shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.
4. Stock Subject To Plan.
(a) Overall Number of Shares Available for Delivery. The total number of shares
of Stock reserved and available for delivery in connection with Awards under the
Plan shall be (i) four million shares, plus (ii) the number of shares that,
immediately prior to the Effective Date, remain available for new awards under
the Preexisting Plan plus (iii) the number of shares subject to awards under the
Preexisting Plan which become available in accordance with Section 4(b) after
the Effective Date; provided, however, that the total number of shares with
respect to which ISOs may be granted shall not exceed the number specified under
clause (i) above. The total number of shares available is subject to adjustment
as provided in Section 10(c). Any shares of Stock delivered under the Plan shall
consist of authorized and unissued shares or treasury shares.

 

-4-



--------------------------------------------------------------------------------



 



(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments in accordance with
this Section 4(b). For purposes of the Plan, shares shall be counted against
those reserved to the extent such shares have been delivered and are no longer
subject to a risk of forfeiture. Accordingly, (i) to the extent that an Award
under the Plan or award under a Preexisting Plan is canceled, expired,
forfeited, settled in cash, settled by issuance of fewer shares than the number
underlying the award, or otherwise terminated without delivery of shares to the
Participant, the shares retained by or returned to the Company will be available
under the Plan; and (ii) shares that are withheld from such an award or
separately surrendered by the Participant in payment of the exercise price or
taxes relating to such an award shall be deemed to constitute shares not
delivered to the Participant and will be available under the Plan. The Committee
may determine that Awards may be outstanding that relate to more shares than the
aggregate remaining available under the Plan so long as such Awards will not in
fact result in delivery and vesting of shares in excess of the number then
available. In addition, in the case of any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or a
subsidiary or affiliate or with which the Company or a subsidiary or affiliate
combines, shares issued or issuable in connection with such substitute Award
shall not be counted against the number of shares reserved under the Plan.
5. Eligibility; Per-Person Award Limitations.
(a) Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means an employee of the Company
or any subsidiary or affiliate, including any executive officer or non-employee
director of the Company or a subsidiary or affiliate, and any person who has
been offered employment by the Company or a subsidiary or affiliate, provided
that such prospective employee may not receive any payment or exercise any right
relating to an Award until such person has commenced employment with the Company
or a subsidiary or affiliate. An employee on leave of absence may be considered
as still in the employ of the Company or a subsidiary or affiliate for purposes
of eligibility for participation in the Plan, to the extent specified by the
Committee. Consultants and advisors to the Company or its subsidiaries or
affiliates shall also be eligible for participation in the Plan. For purposes of
the Plan, a joint venture in which the Company or a subsidiary has a substantial
direct or indirect equity investment shall be deemed an affiliate, if so
determined by the Committee. Holders of awards granted by a company or business
acquired by the Company or a subsidiary or affiliate, or with which the Company
or a subsidiary or affiliate combines, are eligible for grants of substitute
awards granted in assumption of or in substitution for such outstanding awards
previously granted under the Plan in connection with such acquisition or
combination transaction. If a non-employee director is required by contract to
deliver any compensation from the Company to the director’s employer, the
Committee may specify or permit the director to elect that Awards be made or
transferred to such director’s employer; in such case, vesting, exercisability
and termination provisions and other Award provisions specified by the Committee
shall continue to apply to the individual director and his or her service to the
Company.
(b) Per-Person Award Limitations. In each calendar year during any part of which
the Plan is in effect, an Eligible Person may be granted Awards intended to
qualify as “performance-based compensation” under Code Section 162(m) under the
Plan relating to up to his or her Annual Limit. A Participant’s Annual Limit, in
any year during any part of which the Participant is then eligible under the
Plan, shall equal two million shares plus the amount of the Participant’s unused
Annual Limit relating to the same type of Award as of the close of the previous
year, subject to adjustment as provided in Section 10(c). For this purpose, (i)
“earning” means satisfying performance conditions so that an amount becomes
payable, without regard to whether it is to be paid currently or on a deferred
basis or continues to be subject to any service requirement or other
non-performance condition, and (ii) a Participant’s Annual Limit is used to the
extent an amount or number of shares may be potentially earned or paid under an
Award, regardless of whether such amount or shares are in fact earned or paid.

 

-5-



--------------------------------------------------------------------------------



 



(c) Limits on Non-Employee Director Awards. Non-employee directors may be
granted any type of Award under the Plan, but the aggregate number of shares
that may be delivered in connection with Awards granted to non-employee
directors shall be twenty percent of the total reserved under the Plan, and in
any five-year period a non-employee director may be granted Awards under the
Plan relating to no more than 250,000 shares, subject to adjustment as provided
in Section 10(c).
6. Specific Terms Of Awards.
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Sections 10(e) and
10(k)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant, terms requiring forfeiture of Awards and gains
realized upon exercise, vesting or settlement of Awards in cases in which the
Participant engages in conduct harmful to the Company, and terms permitting a
Participant to make elections relating to his or her Award. The Committee shall
retain full power and discretion with respect to any term or condition of an
Award that is not mandatory under the Plan, subject to Section 10(k). The
Committee shall require the payment of lawful consideration for an Award to the
extent necessary to satisfy the requirements of the Delaware General Corporation
Law, and may otherwise require payment of consideration for an Award except as
limited by the Plan.
(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

  (i)   Exercise Price. The exercise price per share of Stock purchasable under
an Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option, subject to
Section 8(a). Notwithstanding the foregoing, any substitute award granted in
assumption of or in substitution for an outstanding award granted by a company
or business acquired by the Company or a subsidiary or affiliate, or with which
the Company or a subsidiary or affiliate combines may be granted with an
exercise price per share of Stock other than as required above.

  (ii)   Option Term; Time and Method of Exercise. The Committee shall determine
the term of each Option, provided that in no event shall the term of any Option
exceed a period of ten years from the date of grant. The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the methods by which such
exercise price may be paid or deemed to be paid and the form of such payment
(subject to Sections 10(k) and 10(l)), including, without limitation, cash,
Stock (including by withholding Stock deliverable upon exercise, if such
withholding or withholding feature will not result in additional accounting
expense to the Company), other Awards or awards granted under other plans of the
Company or any subsidiary or affiliate, or other property (including through
broker-assisted “cashless exercise” arrangements, to the extent permitted by
applicable law), and the methods by or forms in which Stock will be delivered or
deemed to be delivered in satisfaction of Options to Participants (including, in
the case of Code Section 409A Awards, deferred delivery of shares subject to the
Option, as mandated by the Committee, with such deferred shares subject to any
vesting, forfeiture or other terms as the Committee may specify).

 

-6-



--------------------------------------------------------------------------------



 



  (iii)   ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422.

(c) Stock Appreciation Rights. The Committee is authorized to grant SAR’s to
Participants on the following terms and conditions:

  (i)   Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR, which shall be determined by the Committee but which in any
event shall be not less than the Fair Market Value of a share of Stock on the
date of grant of the SAR, subject to Section 8(a).

  (ii)   Other Terms. The Committee shall determine the term of each SAR,
provided that in no event shall the term of an SAR exceed a period of ten years
from the date of grant. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be free-standing or in tandem or
combination with any other Award, and whether or not the SAR will be a Code
Section 409A Award or Non-Code Section 409A Award (cash SARs will in all cases
be Code Section 409A Awards, except as otherwise provided under applicable Code
Section 409A regulations). The Committee may require that an outstanding Option
be exchanged for an SAR exercisable for Stock having vesting, expiration, and
other terms substantially the same as the Option, so long as such exchange will
not result in additional accounting expense to the Company.

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

  (i)   Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).

 

-7-



--------------------------------------------------------------------------------



 



  (ii)   Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.

  (iii)   Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

  (iv)   Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any dividends paid on a share
of Restricted Stock shall be either (A) paid with respect to such Restricted
Stock at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.

(e) Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, subject to the following terms and conditions:

  (i)   Award and Restrictions. Issuance of Stock will occur upon expiration of
the deferral period specified for an Award of Deferred Stock by the Committee
(or, if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock may be satisfied by delivery of
Stock, other Awards, or a combination thereof (subject to Section 10(l)), as
determined by the Committee at the date of grant or thereafter.

 

-8-



--------------------------------------------------------------------------------



 



  (ii)   Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes. Deferred Stock subject to
a risk of forfeiture may be called “restricted stock units” or otherwise
designated by the Committee.

  (iii)   Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock covered by an
Award of Deferred Stock shall be either (A) paid with respect to such Deferred
Stock at the dividend payment date in cash or in shares of unrestricted Stock
having a Fair Market Value equal to the amount of such dividends, or
(B) deferred with respect to such Deferred Stock, either as a cash deferral or
with the amount or value thereof automatically deemed reinvested in additional
Deferred Stock, other Awards or other investment vehicles having a Fair Market
Value equal to the amount of such dividends, as the Committee shall determine or
permit a Participant to elect.

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations of the Company or a subsidiary or affiliate to pay cash or deliver
other property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee.
(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, which may be awarded on a free-standing basis or
in connection with another Award. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Stock, Awards, or other investment vehicles, and
subject to restrictions on transferability, risks of forfeiture and such other
terms as the Committee may specify.
(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under the Plan, may also be granted pursuant to this
Section 6(h).

 

-9-



--------------------------------------------------------------------------------



 



(i) Performance Awards. Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 7. A
Performance Award constitutes an Award authorized under Section 6(b) — (h) to
which performance conditions have been attached. In addition, cash-denominated
awards that may be settled by delivery of shares of Stock issued under this Plan
or other Awards may be authorized under the Company’s 2005 Incentive
Compensation Plan, subject to the terms and conditions of that plan.
7. Performance Awards.
(a) Performance Awards Generally. Performance Awards may be denominated as a
number of shares of Stock or specified number of other Awards (or a combination)
which may be earned upon achievement or satisfaction of performance conditions
specified by the Committee. In addition, the Committee may specify that any
other Award shall constitute a Performance Award by conditioning the right of a
Participant to exercise the Award or have it settled, and the timing thereof,
upon achievement or satisfaction of such performance conditions as may be
specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Sections 7(b) and 7(c) in the case of a Performance Award intended
to qualify as “performance-based compensation” under Code Section 162(m).
(b) Performance Awards Granted to Covered Employees. If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).

  (i)   Performance Goal Generally. The performance goal for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 7(b). The performance goal shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder, including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” The Committee may determine that such
Performance Awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

 

-10-



--------------------------------------------------------------------------------



 



  (ii)   Business Criteria. One or more of the following business criteria for
the Company, on a consolidated basis, and/or for specified subsidiaries or
divisions or affiliates or other business units of the Company shall be used by
the Committee in establishing the Performance Goal for such Award Opportunities:
(1) net sales, revenues or royalties; (2) gross profit or pre-tax profit;
(3) operating income, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, or extraordinary or special items; (4) net
income or net income per common share (basic or fully diluted); (5) return
measures, including, but not limited to, return on assets (gross or net), return
on investment, return on capital, or return on equity; (6) cash flow, free cash
flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, or cash flow in excess of cost of capital; (7) economic
value created or economic profit; (8) operating margin or profit margin;
(9) stockholder value creation measures, including but not limited to stock
price or total stockholder return; (10) royalties or revenues from specific
assets, projects, fees or payments received or lines of business; (11) targets
relating to expense or operating expense, working capital targets, or operating
efficiency; and (12) strategic business criteria, consisting of one or more
objectives based on meeting specified goals relating to market penetration, new
projects, new products, new ventures, geographic business expansion, operating
goals, cost targets, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation and information technology, and
acquisitions or divestitures of subsidiaries, affiliates or joint ventures. The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and in such terms as the Committee may
determine, in its discretion, including in absolute terms, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies

  (iii)   Performance Period; Timing for Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period of up to one year or more than one year, as
specified by the Committee. A performance goal shall be established not later
than the earlier of (A) 90 days after the beginning of any performance period
applicable to such Performance Award or (B) the time 25% of such performance
period has elapsed.

  (iv)   Settlement of Performance Awards; Other Terms. Settlement of
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, increase
or reduce the amount of a settlement otherwise to be made in connection with
such Performance Awards, but may not exercise discretion to increase any such
amount payable to a Covered Employee in respect of a Performance Award subject
to this Section 7(b). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as “performance-based compensation” for purposes of Code Section 162(m). The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant or other event (including a change in control) prior to the end of a
performance period or settlement of such Performance Awards.

 

-11-



--------------------------------------------------------------------------------



 



(c) Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals relating to Performance Awards, and the amount of any final Performance
Award shall be recorded in writing in the case of Performance Awards intended to
qualify under Section 162(m). Specifically, the Committee shall certify in
writing, in a manner conforming to applicable regulations under Section 162(m),
prior to settlement of each such Award granted to a Covered Employee, that the
performance objective relating to the Performance Award and other material terms
of the Award upon which settlement of the Award was conditioned have been
satisfied.
8. Certain Provisions Applicable To Awards.
(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate; provided, however, that a Code
Section 409A Award may not be granted in tandem with a Non-Code Section 409A
Award. Awards granted in addition to or in tandem with other Awards or awards
may be granted either as of the same time as or a different time from the grant
of such other Awards or awards. Subject to Sections 10(k) and (l), the Committee
may determine that, in granting a new Award, the in-the-money value or fair
value of any surrendered Award or award or the value of any other right to
payment surrendered by the Participant may be applied to reduce the exercise
price of any Option, grant price of any SAR, or purchase price of any other
Award.
(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Sections 6(b)(ii), 6(c)(ii) and 8 or elsewhere in the Plan.
(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan (including Sections 10(k) and (l)) and any applicable Award document,
payments to be made by the Company or a subsidiary or affiliate upon the
exercise of an Option or other Award or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis. The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events, subject to Sections 10(k) and (l). Subject to Section 10(k),
installment or deferred payments may be required by the Committee (subject to
Section 10(e)) or permitted at the election of the Participant on terms and
conditions established by the Committee. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock. In the case of any Code Section 409A Award that is vested
and no longer subject to a risk of forfeiture (within the meaning of Code
Section 83), such Award will be distributed to the Participant, upon application
of the Participant, if the Participant has had an unforeseeable emergency within
the meaning of Code Sections 409A(a)(2)(A)(vi) and 409A(a)(2)(B)(ii), in
accordance with Code Section 409A(a)(2)(B)(ii).

 

-12-



--------------------------------------------------------------------------------



 



(d) Additional Award Forfeiture Provisions. The Committee may condition a
Participant’s right to receive a grant of an Award, to exercise the Award, to
retain cash, Stock, other Awards, or other property acquired in connection with
an Award, or to retain the profit or gain realized by a Participant in
connection with an Award, including cash or other proceeds received upon sale of
Stock acquired in connection with an Award, upon compliance by the Participant
with specified conditions relating to non-competition, confidentiality of
information relating to or possessed by the Company, non-solicitation of
customers, suppliers, and employees of the Company, cooperation in litigation,
non-disparagement of the Company and its officers, directors and affiliates, and
other restrictions upon or covenants of the Participant for the protection of
the Company and its business interests, including during specified periods
following termination of a Participant’s employment or service to the Company.
9. Change in Control. Other provisions of the Plan notwithstanding but subject
to the limitations set forth in this Section 9, the Committee may provide, in an
Award agreement or in such other manner as the Committee may specify, that in
the event of a change in control or a termination of employment or service
following a change in control, any or all of the following terms will apply:

  (i)   That an outstanding Award will vest in whole or in part, thereby
becoming non-forfeitable and entitling the Participant to exercise specified
rights under the Award, and that the Award will remain outstanding for specified
periods thereafter (but not beyond the maximum term of the Award permitted under
the Plan);

  (ii)   That a period in which settlement of an outstanding Award is to be
deferred beyond the date of vesting will immediately end, except as limited
under Code Section 409A;

  (iii)   That, with respect to an outstanding Award subject to the achievement
of performance goals and conditions, such performance goals and conditions will
be deemed to be met at a specified level (for example, at target level or
maximum level), or that such level of performance will be determined in some
other manner; and/or

  (iv)   That an outstanding Award will be immediately settled by payment of
cash, or the Participant will be permitted during a specified period to elect
such a cash settlement, with the amount of cash payable equal to the intrinsic
value or fair value of the Award, or a value determined in another specified
manner, at a specified date or during a specified period, except as limited
under Code Section 409A.

For purposes of the Plan, the term “change in control” shall be defined by the
Committee, and need not be the same for all Participants. Any of the terms of
Awards relating to a change in control shall apply to a Non-Code Section 409A
Award only to the extent permitted without causing the Award to become subject
to Code Section 409A, and shall apply to a Code Section 409A Award only to the
extent permitted under Code Section 409A. For this purpose, Code Section 409A
may permit some of the terms specified above to apply only if the change in
control constitutes a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Code Section 409A(a)(2)(A)(v).

 

-13-



--------------------------------------------------------------------------------



 



10. General Provisions.
(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee acting in good faith, and subject
to Section 10(k), postpone the issuance or delivery of Stock or payment of other
benefits under any Award until completion of such registration or qualification
of such Stock or other required action under any federal or state law, rule or
regulation, listing or other required action with respect to any stock exchange
or automated quotation system upon which the Stock or other securities of the
Company are listed or quoted, or compliance with any other obligation of the
Company, as the Committee may consider appropriate, and may require any
Participant to make such representations, furnish such information and comply
with or be subject to such other conditions as it may consider appropriate in
connection with the issuance or delivery of Stock or payment of other benefits
in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations.
(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant, and may be exercised by such
transferees in accordance with the terms of such Award, but only if and to the
extent such transfers are permitted by the Committee, subject to any terms and
conditions which the Committee may impose thereon (which may include limitations
the Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.
(c) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate and, in the case of any outstanding Award, necessary in order
to prevent dilution or enlargement of the rights of the Participant,, then the
Committee shall, in an equitable manner as determined by the Committee, adjust
any or all of (i) the number and kind of shares of Stock which may be delivered
in connection with Awards granted thereafter, (ii) the number and kind of shares
of Stock by which annual per-person Award limitations are measured under
Section 5, including the share limits applicable to non-employee director Awards
under Section 5(c), (iii) the number and kind of shares of Stock subject to or
deliverable in respect of outstanding Awards and (iv) the exercise price, grant
price or purchase price relating to any Award or, if deemed appropriate, the
Committee may make provision for a payment of cash or property to the holder of
an outstanding Option (subject to Section 10(l)). In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards (including Performance Awards and performance goals) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence, as well as acquisitions and
dispositions of businesses and assets) affecting the Company, any subsidiary or
affiliate or other business unit, or the financial statements of the Company or
any subsidiary or affiliate, or in response to changes in applicable laws,
regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee’s assessment of the business strategy of
the Company, any subsidiary or

 

-14-



--------------------------------------------------------------------------------



 



affiliate or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that the existence of such authority
(i) would cause Options, SARs, or Performance Awards granted under the Plan to
Participants designated by the Committee as Covered Employees and intended to
qualify as “performance-based compensation” under Code Section 162(m) and
regulations thereunder to otherwise fail to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder, or
(ii) would cause the Committee to be deemed to have authority to change the
targets, within the meaning of Treasury Regulation 1.162-27(e)(4)(vi), under the
performance goals relating to Options or SARs granted to Covered Employees and
intended to qualify as “performance-based compensation” under Code Section
162(m) and regulations thereunder. In furtherance of the foregoing, in the event
of an equity restructuring, as defined in FAS 123R, which affects the Stock, a
Participant shall have a legal right to an adjustment to the Participant’s Award
which shall preserve without enlarging the value of the Award, with the manner
of such adjustment to be determined by the Committee in its discretion, and
subject to any limitation on this right set forth in the applicable Award
agreement. Any fractional share resulting from such adjustment may be
eliminated.
(d) Tax Provisions.

  (i)   Withholding. The Company and any subsidiary or affiliate is authorized
to withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee, or in satisfaction of other tax obligations. Other provisions of the
Plan notwithstanding, unless consented to by the Committee, only the minimum
amount of Stock deliverable in connection with an Award necessary to satisfy
statutory withholding requirements will be withheld, unless withholding of any
additional amount of Stock will not result in additional accounting expense to
the Company.

  (ii)   Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.

  (iii)   Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Company of such disposition within ten days thereof.

 

-15-



--------------------------------------------------------------------------------



 



(e) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company’s stockholders for approval not later than the
earliest annual meeting for which the record date is at or after the date of
such Board action if such stockholder approval is required by any federal or
state law or regulation or the rules of the New York Stock Exchange or any other
stock exchange or automated quotation system on which the Stock may then be
listed or quoted, or if such amendment would materially increase the number of
shares reserved for issuance and delivery under the Plan, and the Board may
otherwise, in its discretion, determine to submit other amendments to the Plan
to stockholders for approval; and provided further, that, without the consent of
an affected Participant, no such Board action may materially and adversely
affect the rights of such Participant under any outstanding Award (for this
purpose, actions that alter the timing of federal income taxation of a
Participant will not be deemed material unless such action results in an income
tax penalty on the Participant). Without the approval of stockholders, the
Committee will not amend or replace previously granted Options or SARs in a
transaction that constitutes a “repricing,” as such term is used in
Section 303A.08 of the Listed Company Manual of the New York Stock Exchange.
With regard to other terms of Awards, the Committee shall have no authority to
waive or modify any such Award term after the Award has been granted to the
extent the waived or modified term would be mandatory under the Plan for any
Award newly granted at the date of the waiver or modification.
(f) Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or a subsidiary or affiliate may owe to the Participant from time to
time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company, including but not limited to
amounts owed under Section 8(d), although the Participant shall remain liable
for any part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 10(f).
(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.
(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.

 

-16-



--------------------------------------------------------------------------------



 



(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
(j) Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b) and (c),
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.
(k) Certain Limitations on Awards to Ensure Compliance with Code Section 409A.
For purposes of this Plan, references to an award term or event (including any
authority or right of the Company or a Participant) being “permitted” under Code
Section 409A mean, for a Code Section 409A Award, that the term or event will
not cause the Participant to be liable for payment of interest or a tax penalty
under Code Section 409A and, for a Non-Code Section 409A Award, that the term or
event will not cause the Award to be treated as subject to Code Section 409A.
Other provisions of the Plan notwithstanding, the terms of any Code Section 409A
Award and any Non-Code Section 409A Award, including any authority of the
Company and rights of the Participant with respect to the Award, shall be
limited to those terms permitted under Code Section 409A, and any terms not
permitted under Code Section 409A shall be automatically modified and limited to
the extent necessary to conform with Code Section 409A. For this purpose, other
provisions of the Plan notwithstanding, the Company shall have no authority to
accelerate distributions relating to Code Section 409A Awards in excess of the
authority permitted under Code Section 409A, and any distribution subject to
Code Section 409A(a)(2)(A)(i) (separation from service) to a “key employee” as
defined under Code Section 409A(a)(2)(B)(i) shall not occur earlier than the
earliest time permitted under Code Section 409A(a)(2)(B)(i).

 

-17-



--------------------------------------------------------------------------------



 



(l) Certain Limitations Relating to Accounting Treatment of Awards. Other
provisions of the Plan notwithstanding, the Committee’s authority under the Plan
(including under Sections 8(c), 10(c) and 10(d)) is limited to the extent
necessary to ensure that any Option or other Award of a type that the Committee
has intended to be subject to fixed accounting with a measurement date at the
date of grant or the date performance conditions are satisfied under APB 25
shall not become subject to “variable” accounting solely due to the existence of
such authority, unless the Committee specifically determines that the Award
shall remain outstanding despite such “variable” accounting. This provision
shall cease to be effective if and at such time as the Company elects to no
longer account for equity compensation under APB 25.
(m) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations or document hereunder shall be determined in accordance
with the laws of the State of New York, without giving effect to principles of
conflicts of laws, and applicable provisions of the Delaware General Corporation
Law and federal law.
(n) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the Award
otherwise will have appropriate terms that advance the purposes of the Plan. An
Award may be modified under this Section 10(n) in a manner that is inconsistent
with the express terms of the Plan, so long as such modifications will not
contravene any applicable law or regulation or result in actual liability under
Section 16(b) for the Participant whose Award is modified.
(o) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time (subject to the terms and provisions of any separate written agreements),
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and employees,
or (iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award or an Option is duly exercised.
Except as expressly provided in the Plan and an Award document, neither the Plan
nor any Award document shall confer on any person other than the Company and the
Participant any rights or remedies thereunder.
(p) Severability; Entire Agreement. If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.

 

-18-



--------------------------------------------------------------------------------



 



(q) Plan Effective Date and Termination. The Plan shall become effective if, and
at such time as, the stockholders of the Company have approved it by the
affirmative votes of the holders of a majority of the voting securities of the
Company present, or represented, and entitled to vote on the subject matter at a
duly held meeting of stockholders (provided that the total vote cast on the
proposal represents over 50% in interest of all securities entitled to vote on
the proposal). Upon such approval of the Plan by the stockholders of the
Company, no further awards shall be granted under the Preexisting Plan, but any
outstanding awards under the Preexisting Plan shall continue in accordance with
their terms. Unless earlier terminated by action of the Board of Directors, the
authority of the Committee to make grants under the Plan shall terminate on the
date that is ten years after the latest date upon which stockholders of the
Company have approved the Plan, and the Plan will remain in effect until such
time as no Stock remains available for delivery under the Plan and the Company
has no further rights or obligations under the Plan with respect to outstanding
Awards under the Plan.

 

-19-



--------------------------------------------------------------------------------



 



Exhibit A
Compliance with Code Section 409A
In furtherance of the provisions of Section 3, Section 10(k) and other
applicable provisions of the 2005 Stock Incentive Plan, the Committee has
approved and adopted the following compliance provisions intended to meet the
requirements of Code Section 409A.
(i) Code Section 409A Awards and Deferrals. Other provisions of the Plan
notwithstanding, the terms of any Code Section 409A Award, including any
authority of the Company and rights of the Participant with respect to the Code
Section 409A Award, shall be limited to those terms permitted under
Section 409A, and any terms not permitted under Section 409A shall be
automatically modified and limited to the extent necessary to conform with
Section 409A but only to the extent that such modification or limitation is
permitted under Code Section 409A and the regulations and guidance issued
thereunder. The following rules will apply to Code Section 409A Awards (which
are also called “409A Awards” herein, with Non-Code Section 409A Awards referred
to as “Non-409A Awards”):

  (A)   Elections. If a Participant is permitted to elect to defer compensation
and in lieu thereof receive an Award, or is permitted to elect to defer any
payment under an Award, such election will be permitted only at times in
compliance with Section 409A (including transition rules thereunder). Such
election shall be made in accordance with Exhibit B hereto;

  (B)   Changes in Distribution Terms. The Committee may, in its discretion,
require or permit on an elective basis a change in the distribution terms
applicable to 409A Awards (and Non-409A Awards that qualify for the short-term
deferral exemption under Section 409A) in accordance with, and to the fullest
extent permitted by, applicable guidance of the Internal Revenue Service
(including Proposed Treasury Regulation § 1.409A, Preamble § XI.C and IRS Notice
2005-1), and otherwise in accordance with Section 409A and regulations
thereunder. The General Counsel of the Company is authorized to modify any such
outstanding Awards to permit election of different deferral periods provided
that any such modifications may not otherwise increase the benefits to
Participants or the costs of such Awards to the Company. Other provisions of
this Plan notwithstanding, changes to distribution timing resulting from
amendments to this Plan or changes in Participant elections in 2008 shall not
have the affect of accelerating distributions into 2008 or causing distributions
that otherwise would have occurred in 2008 to be deferred until a year after
2008;

  (C)   Exercise and Distribution. Except as provided in this Exhibit A, Section
(i)(D) hereof, no 409A Award shall be exercisable (if the exercise would result
in a distribution) or otherwise distributable to a Participant (or his or her
beneficiary) except upon the occurrence of one of the following (or a date
related to the occurrence of one of the following), which must be specified in a
written document governing such 409A Award and otherwise meet the requirements
of Treasury Regulation § 1.409A-3:

  (1)   Specified Time. A specified time or a fixed schedule;

 

-20-



--------------------------------------------------------------------------------



 



  (2)   Separation from Service. The Participant’s separation from service
(within the meaning of Treasury Regulation § 1.409A-1(h) and other applicable
rules under Code Section 409A); provided, however, that if the Participant is a
“specified employee” under Treasury Regulation § 1.409A-1(i), settlement under
this Exhibit A, Section (i)(C)(2) shall instead occur at the expiration of the
six-month period following separation from service under Section
409A(a)(2)(B)(i). During such six-month delay period, no acceleration of
settlement may occur, except (1) acceleration shall occur in the event of death
of the Participant, (2) if the distribution date was specified as the earlier of
separation from service or a fixed date and the fixed date falls within the
delay period, the distribution shall be triggered by the fixed date, and
(3) acceleration may be permitted otherwise if and to the extent permitted under
Section 409A. In the case of installments, this delay shall not affect the
timing of any installment otherwise payable after the six-month delay period.
With respect to any 409A Award, a reference in any agreement or other governing
document to a “termination of employment” which triggers a distribution shall be
deemed to mean a “separation from service” within the meaning of Treasury
Regulation § 1.409A-1(h);

  (3)   Death. Unless a specific time otherwise is stated for payment of a 409A
Award upon death, such payment shall occur in the calendar year in which falls
the 30th day after death;

  (4)   Disability. The date the Participant has experienced a 409A Disability
(as defined below); and

  (5)   409A Change in Control. The occurrence of a 409A Change in Control (as
defined below).

  (D)   No Acceleration. The exercise or distribution of a 409A Award may not be
accelerated prior to the time specified in accordance with this Exhibit A,
Section (i)(C) hereof, except in the case of one of the following events:

  (1)   Unforeseeable Emergency. The occurrence of an Unforeseeable Emergency,
as defined below, but only if the net amount payable upon such settlement does
not exceed the amounts necessary to relieve such emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the settlement,
after taking into account the extent to which the emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise or by
liquidation of the Participant’s other assets (to the extent such liquidation
would not itself cause severe financial hardship), or by cessation of deferrals
under the Plan. Upon a finding that an Unforeseeable Emergency has occurred with
respect to a Participant, any election of the Participant to defer compensation
that will be earned in whole or part by services in the year in which the
emergency occurred or is found to continue will be immediately cancelled.

 

-21-



--------------------------------------------------------------------------------



 



  (2)   Domestic Relations Order. The 409A Award may permit the acceleration of
the exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

  (3)   Conflicts of Interest. Such 409A Award may permit the acceleration of
the settlement time or schedule as may be necessary to comply with an ethics
agreement with the Federal government or to comply with a Federal, state, local
or foreign ethics law or conflict of interest law in compliance with Treasury
Regulation § 1.409A-3(j)(4)(iii).

  (4)   Change. The Committee may exercise the discretionary right to accelerate
the lapse of the substantial risk of forfeiture of any unvested compensation
deemed to be a 409A Award upon a 409A Change in Control or to terminate the Plan
upon or within 12 months after a 409A Change in Control, or otherwise to the
extent permitted under Treasury Regulation § 1.409A-3(j)(4)(ix), or accelerate
settlement of such 409A Award in any other circumstance permitted under Treasury
Regulation § 1.409A-3(j)(4).

  (E)   Definitions. For purposes of this Exhibit A, the following terms shall
be defined as set forth below:

  (1)   “409A Change in Control” shall be deemed to have occurred if, in
connection with a Change in Control (or any other event defined as a change in
control relating to a 409A Award under any applicable Company document), there
occurs a change in the ownership of the Company, a change in effective control
of the Company, or a change in the ownership of a substantial portion of the
assets of the Company, as defined in Treasury Regulation § 1.409A-3(i)(5).

  (2)   “409A Disability” means an event which results in the Participant being
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii), by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or its subsidiaries.

 

-22-



--------------------------------------------------------------------------------



 



  (3)   “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant,
loss of the Participant’s property due to casualty, or similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, and otherwise meeting the definition set forth in Treasury
Regulation § 1.409A-3(i)(3).

  (F)   Time of Distribution. In the case of any distribution of a 409A Award,
if the timing of such distribution is not otherwise specified in the Plan or an
Award agreement or other governing document, the distribution shall be made
within 60 days after the date at which the settlement of the Award is specified
to occur. In the case of any distribution of a 409A Award during a specified
period following a settlement date, the maximum period shall be 90 days, and the
Participant shall have no influence (other than permitted deferral elections) on
any determination as to the tax year in which the distribution will be made
during any period in which a distribution may be made;

  (G)   Determination of “Specified Employee.” For purposes of a distributions
under this Exhibit A, Section (i)(C)(2), status of a Participant as a “specified
employee” shall be determined annually under the Company’s administrative
procedure for such determination for purposes of all plans subject to Code
Section 409A.

  (H)   Non-Transferability. The provisions of Section 10(b) notwithstanding, no
409A Award or right relating thereto shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Participant or creditors of the Participant’s
Beneficiary.

  (I)   Limitation on Setoffs. If the Company has a right of setoff that could
apply to a 409A Award, such right may only be exercised at the time the 409A
Award would have been distributed to the Participant or his or her Beneficiary.

  (J)   409A Rules Do Not Constitute Waiver of Other Restrictions. The rules
applicable to 409A Awards under this Exhibit A, Section (i) constitute further
restrictions on terms of Awards set forth elsewhere in this Plan.

(ii) Separate Payments. Unless otherwise specified in the applicable Award
agreement, each vesting tranche of an Award shall be deemed to be a separate
payment for purposes of Code Section 409A, and any portion of a vesting tranche
that would vest on a pro rata basis in the event of a separation from service on
December 31 of a given year, and the remaining portion of such vesting tranche
that would not so vest, each shall be deemed to be a separate payment for
purposes of Code Section 409A.
(iii) Distributions Upon Vesting. In the case of any Non-409A Award providing
for a distribution upon the lapse of a substantial risk of forfeiture, if the
timing of such distribution (compliant with Section 409A) is not otherwise
specified in the Plan or an Award agreement or other governing document, the
distribution shall be made not later than March 15 of the year following the
year in which the substantial risk of forfeiture lapsed, and if a determination
is to be made promptly following the end of a calendar-year performance year
then the determination of the level of achievement of performance and the
distribution shall be made between January 1 and March 15 of the year following
the performance year. In all cases, the Participant shall have no influence
(aside from any permitted deferral election) on any determination as to the tax
year in which the distribution will be made.

 

-23-



--------------------------------------------------------------------------------



 



(iv) Limitation on Adjustments. Any adjustment under Section 10(c) shall be
implemented in a way that complies with applicable requirements under
Section 409A so that Non- 409A Option/SARs do not, due to the adjustment, become
409A Awards, and otherwise so that no adverse consequences under Section 409A
result to Participants.
(v) Release or Other Termination Agreement. If the Company requires a
Participant to execute a release, non-competition, or other agreement as a
condition to receipt of a payment upon or following a termination of employment,
the Company will supply to the Participant a form of such release or other
document not later than the date of the Participant’s termination of employment,
which must be returned within the minimum time period required by law and must
not be revoked by the Participant within the applicable time period for
revocation in order for the Participant to satisfy any such condition. If any
amount payable during a fixed period following termination of employment is
subject to such a requirement and the fixed period would begin in one tax year
and end in the next tax year, the Company, in determining the time of payment of
any such amount, will not be influenced by the timing of any action of the
Participant including execution of such a release or other document and
expiration of any revocation period. In particular, the Company will be entitled
in its discretion to deposit any such payment in escrow during either year
comprising such fixed period, so that such deposited amount is constructively
received and taxable income to the Participant upon deposit but with
distribution from such escrow remaining subject to the Participant’s execution
and non-revocation of such release or other document.
(vi) Limit on Authority to Amend. The authority to adopt amendments under
Section 10(e) does not include authority to take action by amendment that would
have the effect of causing Awards to fail to meet applicable requirements of
Section 409A.
(vii) Scope and Application of this Provision. For purposes of this Exhibit A,
references to a term or event (including any authority or right of the Company
or a Participant) being “permitted” under Section 409A mean that the term or
event will not cause the Participant to be deemed to be in constructive receipt
of compensation relating to the 409A Award prior to the distribution of cash,
Shares or other property or to be liable for payment of interest or a tax
penalty under Section 409A.

 

-24-



--------------------------------------------------------------------------------



 



Exhibit B
Deferral Election Rules
If a participant in a plan, program or other compensatory arrangement (a “plan”)
of Marvel Enterprises, Inc. (the “Company”) is permitted to elect to defer
awards or other compensation, any such election relating to compensation
deferred under the applicable plan must be received by the Company prior to the
date specified by or at the direction of the administrator of such plan (the
“Administrator,” which in most instances will be the Human Resources
Department). For purposes of compliance with Section 409A of the Internal
Revenue Code (the “Code”), any such election to defer shall be subject to the
rules set forth below, subject to any additional restrictions as may be
specified by the Administrator. Under no circumstances may a participant elect
to defer compensation to which he or she has attained, at the time of deferral,
a legally enforceable right to current receipt of such compensation.

  (1)   Initial Deferral Elections. Any initial election to defer compensation
(including the election as to the type and amount of compensation to be deferred
and the time and manner of settlement of the deferral) must be made (and shall
be irrevocable) no later than December 31 of the year before the participant’s
services are performed which will result in the earning of the compensation,
except as follows:

  •   Initial deferral elections with respect to compensation that, absent the
election, constitutes a short-term deferral may be made in accordance with
Treasury Regulation § 1.409A-2(a)(4) and (b);

  •   Initial deferral elections with respect to compensation that remains
subject to a requirement that the participant provide services for at least
12 months (a “forfeitable right” under Treasury Regulation § 1.409A-2(a)(5)) may
be made on or before the 30th day after the participant obtains the legally
binding right to the compensation, provided that the election is made at least
12 months before the earliest date at which the forfeiture condition could lapse
and otherwise in compliance with Treasury Regulation § 1.409A-2(a)(5);

  •   Initial deferral elections by a participant in his or her first year of
eligibility may be made within 30 days after the date the participant becomes
eligible to participate in the applicable plan, with respect to compensation
paid for services to be performed after the election and in compliance with
Treasury Regulation § 1.409A-2(a)((7);

  •   Initial deferral elections by a participant with respect to
performance-based compensation (as defined under Treasury Regulation §
1.409A-1(e)) may be made on or before the date that is six months before the end
of the performance period, provided that (i) the participant was employed
continuously from either the beginning of the performance period or the later
date on which the performance goal was established, (ii) the election to defer
is made before such compensation has become readily ascertainable (i.e.,
substantially certain to be paid), (iii) the performance period is at least 12
months in length and the performance goal was established no later than 90 days
after the commencement of the service period to which the performance goal
relates, (iv) the performance-based compensation is not payable in the absence
of performance except due to death, disability, a 409A Change in Control (as
defined in Section 11(a)(v)(A) of the 2004 Stock Award and Incentive Plan) or as
otherwise permitted under Treasury Regulation § 1.409A-1(e), and (v) this
initial deferral election must in any event comply with Treasury Regulation §
1.409A-2(a)(8);

 

-25-



--------------------------------------------------------------------------------



 



  •   Initial deferral elections resulting in Company matching contributions may
be made in compliance with Treasury Regulation § 1.409A-2(a)(9);

  •   Initial deferral elections may be made to the fullest permitted under
other applicable provisions of Treasury Regulation § 1.409A-2(a); and

  (2)   Further Deferral Elections. The foregoing notwithstanding, for any
election to further defer an amount that is deemed to be a deferral of
compensation subject to Code Section 409A (to the extent permitted under Company
plans, programs and arrangements), any further deferral election made under the
Plan shall be subject to the following, provided that deferral elections in 2005
— 2008 may be made under applicable transition rules under Section 409A:

  •   The further deferral election will not take effect until at least
12 months after the date on which the election is made;

  •   If the election relates to a distribution event other than a Disability
(as defined in Treasury Regulation § 1.409A-3(i)(4)), death, or Unforeseeable
Emergency (as defined in Treasury Regulation § 1.409A-3(i)(3)), the payment with
respect to which such election is made must be deferred for a period of not less
than five years from the date such payment would otherwise have been paid (or in
the case of a life annuity or installment payments treated as a single payment,
five years from the date the first amount was scheduled to be paid), to the
extent required under Treasury Regulation § 1.409A-2(b);

  •   The requirement that the further deferral election be made at least
12 months before the original deferral amount would be first payable may not be
waived by the Administrator, and shall apply to a payment at a specified time or
pursuant to a fixed schedule (and in the case of a life annuity or installment
payments treated as a single payment, 12 months before the date that the first
amount was scheduled to be paid);

  •   The further deferral election shall be irrevocable when filed with the
Company; and

  •   The further deferral election otherwise shall comply with the applicable
requirements of Treasury Regulation § 1.409A-2(b).

  (3)   Transition Rules. Initial deferral elections and elections to change any
existing deferred date for distribution of compensation in any transition period
designated under Department of the Treasury and IRS regulations may be permitted
by the Company to the fullest extent authorized under transition rules and other
applicable guidance under Code Section 409A (including transition rules in
effect in the period 2005 — 2008).

 

-26-